DETAILED ACTION
Applicant's amendments and remarks, filed 8/16/21, are fully acknowledged by the Examiner. Currently, claims 21-49 are pending with claim 49 new, and claims 21, 35, and 47 amended. The following is a complete response to the 8/16/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashino (US 2013/0006241).
Regarding claim 21, Takashino teaches a surgical dissector comprising: a first jaw member (end effector member having jaw 52), comprising: a proximal end (proximal end closer to handle), a distal end (distal end further from handle), a first tissue contacting surface (conductive surface viewed from Fig. 4a contacting tissue), a second tissue contacting surface (nonconductive surface contacting tissue), a metallic core (metal core 92), wherein said metallic core of said first jaw member is configured to 
It would have been obvious to one of ordinary skill in the art to modify Takashino with the two jaws that move open and closed together, in order to allow for symmetric opening and closing of the device.
Regarding claim 22, Takashino teaches wherein said first tissue contacting surface of said first jaw member is positioned adjacent said first tissue contacting surface of said second jaw member when said first and said second jaw members are in said closed position (the tissue facing surfaces would be adjacent each other in a closed position as in Fig. 6c).
Regarding Claim 47, Takashino teaches surgical dissector, comprising: a first jaw member (52), comprising:
a first tissue contacting surface (conductive surface viewed from Fig. 4a contacting tissue), comprising:
a first electrically conductive portion (92 as HF electrode); and a first electrically insulative portion (nonconductive surface contacting tissue), 
Takashino further teaches a similar second jaw (jaw 54 with electrode 94 similar to 52 as in par. [0106]), and means for applying electrosurgical force to the tissue through at least one of said first electrically conductive portion and said second electrically conductive portion (via generator 14).
Takashino is not explicit regarding the joint with the two jaw members rotatable about said joint between closed and open positions, with Fig. 4a having a stationary jaw 292. However, Takashino 
It would have been obvious to one of ordinary skill in the art to modify Takashino with the two jaws that move open and closed together, in order to allow for symmetric opening and closing of the device.
Regarding claim 48, Takashino teaches wherein said means for separating tissue comprises applying said mechanical force in an amount less than the separation pressure needed to separate the tissue and applying electrosurgical force which supplements said mechanical force to separate the tissue (jaws grasp tissue allowing for electrocautery).
Regarding claim 49, Takashino teaches wherein said first electrically conductive portion is recessed within a tissue receiving recess defined in said first electrically insulative portion (92 within a recess in 62 as in at least Fig 4b) and is configured to contact tissue through said tissue-receiving recess to apply electrosurgical force to tissue (92 contacts tissue to deliver electrical energy).
Claims 23-26 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Worrell (US 2012/0078247).
Regarding claim 23, Takashino is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, and wherein said first pattern is different than said second pattern.
Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (second jaw with no serrations as in par. [0037] where the serrations may be omitted), and wherein said first pattern is different than said second pattern (serrations are different than non-serrations).

Regarding claim 24, Takashino is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, and wherein said first pattern is complementary to said second pattern.
Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (second jaw with complementary serrations), and wherein said first pattern is complementary to said second pattern (serrations of second jaw 44 are complementary as in par. [0037)).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 25, Takashino is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, wherein said first pattern comprises a plurality of first teeth, and wherein said second pattern comprises a plurality of second teeth.
Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (second jaw with serrations as in par. [0037]), wherein said first pattern comprises a plurality of first teeth, and wherein said second pattern comprises a plurality of second teeth (teeth serrations 46 as the first pattern and complementary teeth serrations as the second pattern).

Regarding claim 26, Takashino is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, wherein said first pattern comprises a plurality of first recesses, and wherein said second pattern comprises a plurality of second recesses.
Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (second jaw with serrations as in par. [0037]), wherein said first pattern comprises a plurality of first recessions, and wherein said second pattern comprises a plurality of second recessions (teeth serrations would have risen teeth and recessed areas between the teeth).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 30, Takashino is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, wherein said second tissue contacting surface of said first jaw member comprises a second pattern, and wherein said first pattern is different than said second pattern.
Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (jaw with serration patterns as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (as in par. [0037]), wherein said first pattern comprises a plurality of first recessions, and wherein said first pattern is different than said second pattern (par. [0037] with multiple differing patterns between the jaws).

Regarding claim 31, Takashino is silent wherein said first pattern comprises a symmetrical pattern, and wherein said second pattern comprises an asymmetrical pattern.
Worrell teaches wherein said first pattern comprises a symmetrical pattern (with no serrations, the pattern is flat), and wherein said second pattern comprises an asymmetrical pattern (teeth are asymmetrical as in Fig. 3 along the horizontal plane).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 32, Takashino is silent wherein said first pattern comprises a plurality of teeth, and wherein said second pattern comprises a plurality of cavities.
Worrell teaches said first pattern comprises a plurality of teeth (Fig. 3), and wherein said second pattern comprises a plurality of cavities (Fig. 3 and par. [0037]).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 33, Takashino is silent wherein said first pattern comprises a plurality of first cavities, wherein said second pattern comprises a plurality of second cavities.
Worrell teaches wherein said first pattern comprises a plurality of first cavities, wherein said second pattern comprises a plurality of second cavities (spaces between teeth as in Fig. 3 for the first jaw, with the second jaw having cavities for the teeth to enter).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 34, Takashino is silent wherein said plurality of first cavities comprises a first depth, wherein said plurality of second cavities comprises a second depth, and wherein said first depth is different than said second depth.
Worrell teaches the cavities as in claim 33, and the first cavities with a first depth and the second cavities with a different second depth (Fig. 3, the depth of the recesses for jaw 42 go into the jaw, while the depth of the cavities for jaw 44 are at a different depth, recessing relative to the teeth).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the jaw pattern of Worrell, in order to better grasp tissue.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Lingenfelder (US 2002/0072746).
Regarding claims 27-28, Takashino is silent regarding wherein said nonmetallic layer of said first jaw member comprises a first nonmetallic layer and a second nonmetallic layer, and wherein said first nonmetallic layer is different than said second nonmetallic layer.
However, Lingenfelder teaches forceps arms with multiple nonmetallic layers that are different (doped diamond and nondoped diamond as in par. [0045]).
It would have been obvious to one of ordinary skill in the art to modify Takashino with the layers of Lingenfelder, with the extra conductive layer, to avoid disadvantages of conventional contacts (par. [0014]).
Regarding claim 29, Takashino is silent wherein said first nonmetallic layer comprises a first rigidity, wherein said second nonmetallic layer comprises a second rigidity, and wherein said first rigidity is different than said second rigidity.
However, Lingenfelder teaches forceps arms with multiple nonmetallic layers that are different (doped diamond and DLC as in par. [0045] and par. [(0054]), and would have a different rigidity.
.
Claims 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 5,151,102).
Regarding claim 35, Kamiyama teaches a surgical instrument, comprising: a jaw (Fig. 4), comprising:
a metallic core (10); and
an outer skin (10a), wherein said outer skin comprises:an outer skin surface (10a facing the tissue contacting surface);
a plurality of first through holes exposing said metallic core to an outer surface of said jaw (through holes for 10b), wherein said plurality of first through holes comprise a first through hole size (Fig. 4), wherein said first through holes define a first recessed depth between said outer skin surface and said metallic core (holes for 10b between the tissue facing surface 10a and the metallic core 10).
Kamiyama is silent regarding a plurality of second through holes exposing said metallic core to said outer surface of said jaw, wherein said plurality of second through holes comprise a second through hole size, and wherein said first through hole size is different than said second through hole size.
However, Kamiyama teaches a second, different hole shape (10f), but not a plurality of through hole shapes.
It would have been obvious to one of ordinary skill in the art to modify Kamiyama with some of the 10b holes a plurality of second through holes of different sizes, to allow for a different type of treatment (col. 4, lines 4-22).
Regarding claim 36, Kamiyama teaches wherein said jaw further comprises:

a second region, wherein said plurality of second through holes are positioned within said second region (10f on the distal region of the jaw), and wherein said first region is different than said second region (proximal vs distal).
Regarding claim 37, Kamiyama teaches wherein said jaw comprises a tip region (jaw with a tip region at 10a), wherein said first through hole size is smaller than said second through hole size (10b smaller than 10f), and wherein said plurality of first through holes are positioned within said tip region (10b within 10a).
Regarding claim 38, Kamiyama teaches wherein said jaw comprises a tip region (jaw with a tip region at 10a), wherein said first through hole size is larger than said second through hole size (10f bigger than 10b), and wherein said plurality of first through holes are positioned within said tip region (10b within 10a).
Regarding claim 39, Kamiyama teaches wherein said plurality of first through holes and said plurality of second through holes are intermixed along said outer skin (10b and 10f on 10a).
Regarding claim 40, Kamiyama teaches wherein said plurality of first through holes are round (10b), but is silent wherein said plurality of second through holes are round.
However, Kamiyama teaches round through holes (10b). It would have been obvious to one of ordinary skill in the art to modify the through holes of Kamiyama to be non-round, especially given Kamiyama teaches non-round holes (10f), and changes in shape is a matter of design choice as in MPEP 2144.04.
Regarding claim 41, Kamiyama teaches wherein said plurality of first through holes are round, and wherein said plurality of second through holes are nonround (10b and 10f).
Regarding claim 42, Kamiyama teaches wherein said plurality of second through holes are non- round (10f), but is silent wherein said plurality of first through holes are non-round.

Regarding claim 43, Kamiyama teaches wherein said outer skin comprises an insulative plastic (10a).
Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, in view of Chapman (US 8,679,114).
Regarding claim 44, Kamiyama is silent wherein said outer skin comprises a semi-conductive plastic.
However, Chapman teaches an outer skin of a forceps device made of thermally conductive, but not electrically conductive, plastic 128 to dissipate heat (col. 9, lines 33-46).
It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Regarding claim 45, Takashino is silent wherein said outer skin is semi-conductive.
However, Chapman teaches an outer skin of a forceps device made of thermally conductive, but not electrically conductive, plastic 128 to dissipate heat (col. 9, lines 33-46). It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Regarding claim 46, Takashino is silent wherein said outer skin comprises intrinsically conducting polymers. However, Chapman teaches an outer skin of a forceps device made of thermally conductive plastic 128 to dissipate heat (col. 9, lines 33-46). It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/16/21, with respect to USC 102(a)(1) to Slater have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takashino as a primary reference.
Applicant argues that Kamiyama fails to disclose recessed depths between a metallic core and an outer skin surface. However, the holes for 10b are positioned between the metal body 10 and the surface of 10a, and would be considered a recessed depth.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794